Citation Nr: 9935955	
Decision Date: 12/28/99    Archive Date: 12/30/99

DOCKET NO.  96-22 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Whether new and material evidence has been submitted to 
reopen a claim of basic eligibility for Survivors' and 
Dependents' Educational Assistance benefits under Chapter 35, 
Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from January 1968 to December 1970; he died in 
August 1982.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
February 1996, by the St. Petersburg, Florida Regional Office 
(RO).  In a decision dated May 22, 1998, the Board denied the 
appellant's attempt to reopen her claims seeking entitlement 
to service connection for the cause of the veteran's death 
and basic eligibility for Survivors' and Dependents' 
Educational Assistance allowance under Chapter 35, Title 38, 
United States Code.  She appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court) (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999).  In October 1998, counsel for the Secretary filed a 
"Motion to Remand and to Stay Proceedings" pending a ruling 
on the motion.  An Order of the Court dated in November 1998, 
granted the motion for remand and vacated the Board's 
decision of May 22, 1998.  The case was remanded for further 
development, readjudication and disposition in accordance 
with the Court's Order.  

In June 1999, the Board remanded the case to the RO for 
further development.  A supplemental statement of the case 
was issued in June 1999. 


FINDINGS OF FACT

1.  The veteran died in August 1982, at the age of 32; the 
immediate cause of death, as noted on the death certificate 
dated August [redacted] 1982, was an adverse reaction to drugs.  

2.  At the time of the veteran's death, service connection 
was in effect for residuals, laceration of the left knee, 
evaluated as noncompensably disabling.  

3.  In a final October 1982 decision, the RO denied the 
appellant's claims of entitlement to service connection for 
the cause of the veteran's death and basic eligibility for 
Chapter 35 educational assistance benefits.  

4.  Evidence submitted in support of the appellant's claims 
since the final October 1982 rating decision, includes a 
duplicates of the veteran's Certificate of Death, a 
duplicative copy of a September 1982 medical statement from 
Dr. Alberto W. Vaulaus, and numerous statements from the 
appellant which are similar to statements considered in 
October 1982.  Such evidence is not new.   

5.  Also received after the October 1982 rating action is the 
veteran's autopsy report which is new but it is not so 
significant that it must be considered to fairly decide the 
merits of the claim for service connection for the cause of 
the veteran's death.  


CONCLUSION OF LAW

The October 1982 rating decision is final; evidence submitted 
since that decision does not constitute new and material 
evidence which allows the Board to reopen the appellant's 
claims of entitlement to service connection for the cause of 
the veteran's death and basic eligibility for Survivors' and 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).  The Board notes that the applicable regulation 
requires that new and material evidence is evidence which has 
not been previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant and which, by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1999).  

In regard to the term "new and material," the United States 
Court of Appeals for Veterans Claims (formerly United States 
Court of Veterans Appeals) (Court) has stated that "new" 
evidence means more than evidence which was not previously 
physically of record.  To be "new," additional evidence must 
be more that merely cumulative.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In order for evidence to be "material," in 
Colvin the Court stated that "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome."  

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court 
expounded upon the "two-step analysis" which must be 
conducted under 38 U.S.C.A. § 5108 (West 1991) as set forth 
in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991) in order 
to determine if new and material evidence has been submitted.  
First, the Court in Evans stated that it must be determined 
whether the evidence presented or secured since the prior 
final disallowance of the claim is new and material when "the 
credibility of the [new] evidence" is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Second, if the 
evidence is new and material, the Board must reopen the claim 
and review all the evidence of record to determine the 
outcome of the claim on the merits.  The first step involves 
three questions: (1) Is the newly presented evidence "new" 
(not of record at the time of the last final disallowance of 
the claim and not merely cumulative of other evidence that 
was then of record)? (2) Is it "probative" of the issues at 
hand? (3) If it is new and probative, then, in light of all 
of the evidence of record, is there a reasonable possibility 
that the outcome of the claim on the merits would be changed?  

Recently, the United States Court of Appeals for the Federal 
Circuit, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
stated that the test created by the Court in Colvin was more 
restrictive than required by 38 C.F.R. § 3.156(a).  The 
Colvin test, as noted above, requires that, in order to 
reopen a previously denied claim, "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome." Colvin at 174. Whereas 38 C.F.R. § 3.156(a) 
requires that, to reopen a claim, evidence submitted must be 
"so significant that it must be considered in order to fairly 
decide the merits of the claim."  In Colvin, the United 
States Court of Appeals for the Federal Circuit stated that 
the Court "impermissibly replaced the agency's judgment with 
its own" and "imposed on veterans a requirement inconsistent 
with the general character of the underlying statutory scheme 
for awarding veterans' benefits."  Colvin was therefore 
specifically overruled by the United State Court of Appeals 
for the Federal Circuit in Hodge.  

The United States Court of Appeals for the Federal Circuit in 
Hodge pointed out that the question of materiality was not to 
require that the veteran demonstrate that the new evidence 
would probably change the outcome of the claim, but rather to 
make the record complete.  The United States Court of Appeals 
for the Federal Circuit in Hodge agreed with the Court that 
not every piece of new evidence is "material," but expressed 
concern that some new evidence might well contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability even where it will 
not eventually convince the Board to alter the prior final 
rating decision.  The United States Court of Appeals for the 
Federal Circuit in Hodge further emphasized the need for a 
complete and accurate record.  

Thus, the Board observes that the United States Court of 
Appeals for the Federal Circuit in Hodge directs that the 
parameters of the definition of "new and material" evidence 
as written in 38 C.F.R. § 3.156(a) (1999) be followed as 
opposed to the Court's interpretation in Colvin which, the 
Board notes, was reiterated in Evans.  Inasmuch as the 
definition of "new" was not addressed by the United States 
Court of Appeals for the Federal Circuit, it appears that 
guidance in that regard provided by the Court is consistent 
with the controlling regulation.  However, the RO and the 
Board should no longer require that new evidence create a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome to reopen the claim.  Rather, the RO and 
the Board should only require that new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim to reopen the claim.  

In this case, the RO in the March 1996 Statement of the Case 
provided the appellant with the provisions of 38 C.F.R. 
§ 3.156(a).  After the Court's remand in November 1998 for 
consideration of Hodge and after the Board's remand in June 
1999 the RO is a Supplemental Statement of the Case (SSOC), 
dated in June 1999, the RO also considered the case under the 
standard set forth in Hodge regarding whether the evidence 
currently submitted was new and material.  In its analysis 
and reasoning, the RO found that the evidence submitted was 
not so significant that it must be considered in order to 
fairly decide the merits of the claims.  


I.  New and material evidence to reopen 
the claim for service connection for the 
cause of the veteran's death.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to 
service-connected disability when the evidence establishes 
that such disability was either the principal or contributory 
cause of death.  The issue involved will be determined by 
exercise of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, including 
particularly, autopsy reports.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1999).  

At the time of the veteran's death in August 1982, he was 
service-connected for residuals, laceration of the left knee, 
evaluated as noncompensably disabling.  The veteran's death 
certificate reflects that the immediate cause of death was 
adverse reaction to drugs.  In October 1982, the RO denied 
the appellant's claims of entitlement to service connection 
for the cause of death and Survivors' and Dependents' 
educational assistance benefits.  The appellant did not 
appeal the matter and the decision became final.  

The evidence that was of record in this case when the RO 
first considered it in 1982 may be briefly described.  It 
showed that the veteran had active military service from 
January 1968 to December 1970; he served as a supply clerk 
during his period on active duty in Vietnam from October 1969 
to November 1970.  His Certificate of Discharge or Release 
from Active Duty reflects that he was awarded the National 
Defense Service Medal, Vietnam Service Medal, Vietnam 
Campaign Medal, and Parachute Badge.  The service medical 
records, including the enlistment examination of October 1967 
and separation examination conducted in December 1970, were 
negative for any findings of a psychiatric disorder; these 
records reported a traumatic left knee for which the veteran 
was followed at the VA for pain.  

A VA compensation examination in March 1971 was unremarkable, 
except for a finding of a laceration of the left knee.  

VA medical records from 1981 through 1982, including 
compensation examination as well as outpatient treatment 
reports, show that the veteran received clinical attention 
for complaints of sleeping difficulty, depression, social 
withdrawal, outbursts of anger, vague fears, nervousness, and 
disturbance by reminders of Vietnam.  During a VA 
compensation examination in April 1982, the veteran 
complained of being very nervous, very shy and being 
withdrawn.  The veteran also reported that he occasionally 
had dreams of his experiences in Vietnam; he indicated that 
he sometimes felt depressed, and ruminated on the thoughts of 
suicide.  The examiner noted that a combination of the 
characteristics of depression, nightmares, and poor emotional 
stability seemed to have been provoked and some extent 
precipitated by the lost of the veteran's wife and separation 
and by the guilt feeling over his mother suffering a heart 
attack ostensibly related to his angry and threatening 
outbursts towards his stepfather.  The examiner stated that 
the diagnosis of post traumatic stress reaction seemed 
merited.  

Received in May 1982 was a medical statement from Jay 
Cherney, M.S. staff psychologist, indicating that the veteran 
began receiving treatment at his clinic in May 1979; at that 
time, he complained of lack of concentration, crying spells, 
social withdrawal and irrational fears, all of which he 
claimed began when he returned from Vietnam.  In 1979, the 
veteran was seen in individual psychotherapy for four 
sessions and was diagnosed as suffering from a depressive 
reaction.  It was noted that the veteran returned to the 
clinic in September 1981, at which time he was suffering from 
severe depression in relation to his marital separation; he 
was seen for fifteen sessions, focusing on grief, anger and 
feelings of inadequacy engendered by the separation.  It was 
noted that the veteran had made significant progress, but 
further treatment was indicated.  

Also received in May 1982 were private treatment reports 
dated in March 1982, which show that the veteran received 
treatment for several disabilities, including hemorrhoids, 
gastrointestinal problems, and shoulder pain.  

A VA Form 119 dated in August 1982 disclosed that the 
appellant called and reported that the veteran had died by 
apparent suicide on August [redacted] 1982.

Received in August 1982 was a Certificate of Death, 
indicating that the veteran died on August [redacted] 1982 and that 
the immediate cause of death was an adverse reaction to 
drugs.  The Certificate of Death indicated that an autopsy 
was performed.  The Certificate of Death indicated that it 
was undetermined whether the death was accidental, suicide, 
homicide. 

In August 1982 the appellant alleged that the veteran's death 
was related to his in-service experiences. She maintained 
that, prior to his death, the veteran was troubled by 
nightmares and flashbacks involving his experiences in 
Vietnam.  She further maintained that the veteran had been 
depressed from the time they met.  The appellant further 
contended that he incurred untreated post traumatic stress 
disorder (PTSD) due to his service, which resulted in his 
taking drugs and drinking to self medicate.  The appellant 
asserted that the adverse drug reaction, from which the 
veteran died, was a direct result of his having PTSD and 
receiving a letter from the VA about the possibility of 
having been exposed to Agent Orange.  

The RO in the October 1982 rating action reported that there 
was of record a statement from Captain Commanding Officer of 
the East Detective Division, City of Philadelphia, indicating 
that the Medical Examiner's office had determined that death 
was due to an "adverse reaction to drugs," but they were 
unable to determine whether the death had been suicidal or 
accidental.  

Received in October 1982 was a lay statement from the 
veteran's sister-in-law, M. R., who reported that the veteran 
and appellant's trial separation resulted from an inability 
to get along; she noted that communication was a problem 
because the veteran was either under the influence of drugs 
or alcohol or both. She indicated that, when he was not under 
the influence of alcohol or drugs, he seemed to be very 
depressed and withdrawn; everything bothered and annoyed him.  
M. R. reported that she was physically assaulted by the 
veteran while attempting to defend the appellant from being 
physically abused; she noted that the veteran had a tendency 
to act out violently.  M. R. indicated that the appellant 
found it very difficult to bring up her two children in such 
an atmosphere; she had hoped that a trial separation would 
help the veteran to see and understand what was happening.  
M. R. noted that the veteran actually sought and received 
psychiatric treatment, and felt certain that he and the 
appellant would have reconciled if not for his untimely 
death.  

Also received in October 1982 was a medical statement from 
Dr. Alberto W. Vaulaus, dated in September 1982, indicating 
that the veteran had been under his psychiatric care, and had 
received individual psychotherapy and pharmacotherapy.  Dr. 
Vaulaus reported that the veteran was doing relatively well 
until he was notified of his death by suicide.  Dr. Vaulaus 
indicated that the veteran's basic problems were of a 
depressive nature; in the past, he had been a troubled person 
involved in drug abuse and many legal troubles, including a 
three-year parole for drugs.  Dr. Vaulaus stated that the 
veteran's suicide was probably as a result of an Agent Orange 
letter.  

The evidence received since the October 1982 decision 
essentially consists of: an autopsy report dated in August 
1982; a copy of the Certificate of Death dated in August 
1982; and a copy of the September 1982 private medical 
statement from Dr. Alberto W. Vaulaus.  Also received were 
the appellant's statements. 

The autopsy report, received in January 1983, indicated that 
the pathological diagnoses were: 1) adverse reaction to drugs 
with needle marks on the right arm; bilateral pulmonary 
congestion and edema; ethanol, morphine, diazepam, 
desmethyldiazepam, quinine and nicotine in the body and 2) 
focal coronary arteriosclerosis.  The cause of death was 
reported as adverse reaction to drugs.  

The evidence submitted since the October 1982 rating action 
consisting of a copy of the Certificate of Death and the 
private medical statement from Dr. Alberto W. Vaulaus is not 
new as this evidence was considered in October 1982. 

The autopsy report received since the October 1982 decision 
is new in that it was not previously of record when the RO 
reviewed the appellant's claim in October 1982.  However, the 
evidence is not material because it does not provide any 
supporting clinical evidence that the veteran had a 
psychiatric disorder with nexus to active service, and that 
the psychiatric disorder had a nexus to the adverse reaction 
to drugs which precipitated his death.  In this case, because 
the newly submitted autopsy report fails to show that the 
veteran's death was related to service or to a service-
connected disability in any way, it does not bear directly or 
substantially on the specific matter at issue and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

The Board further notes that the appellant's written 
contentions, wherein she argues that the cause of the 
veteran's death is related to service or PTSD or receipt of 
an Agent Orange letter from the VA, are repetitious of the 
contentions she made at the time of the October 1982 decision 
and are not new. 

For the reasons and bases set forth above, the Board 
concludes that new and material evidence has not been 
submitted to reopen the claim for service connection for the 
cause of the veteran's death.  38 C.F.R. § 3.156 (1999).  


II.  New and material evidence to reopen 
a claim for entitlement to basic 
eligibility for Survivors' and 
Dependents' Educational Assistance 
benefits.  

Basic eligibility for Chapter 35 educational assistance 
benefits is established for a veteran's child or surviving 
spouse if the veteran dies from a service-connected 
disability or at the time of death has a total disability 
permanent in nature resulting from a service connected 
disability.  38 U.S.C.A. § 3501 (West 1991); 38 C.F.R. 
§ 21.3021 (1999).  

In October 1982 in a final rating action the RO found that 
the appellant was not eligible for Survivors' and Dependents' 
Educational Assistance benefits because service connection 
for the cause of the veteran's death was not established and 
a permanent total rating for service-connected disability was 
not in effect at the time of death.

The Board finds that no new and material evidence has been 
submitted regarding that issue.  The claim for service 
connection for the cause of the veteran's death is not 
reopened and there is no new evidence regarding whether the 
veteran had a total and permanent service-connected rating at 
the time of his death.


ORDER

New and material evidence not having been received to reopen 
a claim for service connection for the cause of the veteran's 
death, the appeal is denied.  

New and material evidence not having been received to reopen 
a claim for eligibility for Survivors' and Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code, the appeal is denied.  




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

